Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Celeste Wenegieme and Celestine Wen-egieme appeal the district court’s order dismissing their civil complaint for failure to state a claim, Fed.R.Civ.P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wenegieme v. Nadel, No. 1:14-ev-02543-GLR (D. Md. filed Apr. 13, 2015 & entered Apr. 14, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.